     Case 2:19-cv-01882-JLS-SP Document 27 Filed 01/04/21 Page 1 of 1 Page ID #:490




1
2
3
4
5
                                                                JS-6
6
7
8                             UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
      VINCENT MARTINEZ,               ) Case No. CV 19-1882-JLS (SP)
11                                    )
                        Plaintiff,    )
12                                    ) JUDGMENT
                    v.                )
13                                    )
      ANDREW M. SAUL,                 )
14    Commissioner of Social Security )
      Administration,                 )
15                                    )
                        Defendant.    )
16   _____________________________ )
17
18         Pursuant to the Order Accepting Report and Recommendation of United States

19   Magistrate Judge,

20         IT IS HEREBY ADJUDGED that the decision of the Commissioner of the Social

21   Security Administration is AFFIRMED and this action is dismissed with prejudice.

22
23   Dated: January 4, 2021
24                                 _______________________________________
25                                 HONORABLE JOSEPHINE L. STATON
26                                 UNITED STATES DISTRICT JUDGE
27
28
